Citation Nr: 0304310	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  95-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.


INTRODUCTION

The veteran had active service from April 1987 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating action by the 
RO that increased the evaluation for the veteran's bilateral 
pes planus from 10 percent to 30 percent disabling, effective 
June 29, 1992.  In this rating action, the RO also denied 
service connection for a bilateral ankle disorder.  In May 
1993 the veteran appeared and gave testimony at a hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.  

The case was remanded by the Board to the RO for further 
development in September 1996.  In a decision of February 
1999, the Board denied service connection for a bilateral 
ankle disorder and again remanded the issue of an increased 
rating for a bilateral pes planus disability to the RO for 
further development.  That development having been completed 
the issue of entitlement to an evaluation in excess of 30 
percent for bilateral pes planus is again before the Board 
for further appellant consideration.  


FINDINGS OF FACT

1.	The veteran's bilateral pes planus currently causes 
bilateral foot pain on use, tenderness in the Achilles 
tendons, hammertoe deformities in the 2nd and 3rd toes of 
the right foot and on the left 2nd toe, and adductovarus 
deformities of both 5th toes with normal power, sensation, 
and range of motion in all toes and in the metatarsal 
joint areas reported on recent examination.  

2.	Pes planus is not productive of pronounced bilateral foot 
disability.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R.§ 4.71a, Diagnostic Code 5276 (2002)


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In this regard, it is noted that in a June 2001 letter, the 
RO informed the veteran of the provisions of the VCAA and the 
relevance of this legislation to his current claims.  This 
letter advised him of the evidence needed to substantiate his 
claim, and of who was responsible for obtaining what 
evidence.  Moreover, the veteran had been informed of the 
pertinent law and regulations governing the current claims in 
a statement of the case dated in March 1993 and in 
supplemental statements of the case dated in July 1993, 
January 1994, September 1994, September 1999, and November 
2002.  These communications also served to advise him of the 
evidence needed to substantiate his claim.  

The veteran has also been afforded an opportunity to provide 
testimony regarding his current claims before a hearing 
officer at the RO in May 1993. Following the two Board 
remands of this case it does not appear that any additional 
clinical evidence relevant to the veteran's current claim is 
available, but not associated with the claims folder.  
Because VA has complied with the notice requirements of the 
VCAA and since there is no known outstanding evidence; there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's current claims.  38 U.S.C.A. 
§ 5103A(a)(2).

Accordingly, the issue of entitlement to an evaluation in 
excess of 30 percent for pes planus will be adjudicated by 
the Board on the evidence currently of record.  

                                                      I.  
Factual Background

The veteran's service medical records reveal considerable 
treatment for bilateral foot pain.  Service connection for 
pes planus was granted by the RO in an April 1992 rating 
decision and a 10 percent rating was assigned for this 
disability, effective October 29, 1991.   As noted earlier, a 
November 1992 rating action by the RO increased the 
evaluation for the veteran's bilateral pes planus from 10 
percent to 30 percent disabling, effective June 29, 1992. 

During a VA examination conducted in March 1992 the veteran 
complained of pain in the balls and heels of his feet.  He 
also said that his feet ached all the time, that he had 
numbness in the 2nd and 3rd toes on the left, and pain in all 
his toes with the left greater than the right.  The veteran 
said that he had received no treatment for this problem, but 
did use shoe inserts.  Evaluation revealed bilateral pes 
planus and corns on both 2nd toes.  There was slightly 
diminished sensation on the dorsums of the feet, worse on the 
left.  The veteran could toe and heel walk and had good 
strength in the invertors and erectors.  X-rays of the feet 
showed no arthritis.

VA clinical records reflect occasional treatment during the 
early 1990s for bilateral pes planus with foot pain.  

On a VA hearing at the RO conducted in May 1993 the veteran 
said that he had constant pain in the balls and arches of his 
feet, as well as occasional numbness in the toes on prolonged 
standing.  He said that he wore inserts in his shoes to 
relieve the pain and also elevated his feet whenever 
possible.  He said that he had been receiving treatment for 
this condition about twice weekly.  

The veteran was afforded a VA orthopedic examination in 
October 1997 and, at that time it was noted that the veteran 
complained of pain in the plantar medial areas of the feet 
and numbness and pain between the 2nd and 3rd metatarsal 
heads of both feet.  He also complained of pain across the 
top of the feet with the left foot currently asymptomatic. It 
was said that he could not walk long distances because of the 
pain, but had no pain when off weight bearing.  Pain 
developed after long periods of weight bearing and after 
bending and dorsiflexing the forefeet.  He also had pain 
during the last part of propulsive gait.  He was not wearing 
inserts currently.  He had a job sitting on a pay loader, but 
still had daily pain.  

Evaluation revealed hyperkeratotic lesions under the plantar 
aspects of the 2nd and 3rd metatarsal heads.  On the left foot 
there was no pain on palpation of the tarsometatarsal joint 
areas, but pain was reported on palpation of the right foot 
tarsometatarsal joint areas.  This pain extended from the 
shaft of the fifth metatarsal to the area just distal to the 
fibula.  There was diminished sensation on the distal aspect 
of the 3rd right digit.  There was no evidence of numbness or 
diminished sensation in the left foot.  

There was pain in the in the area of the anterior and 
posterior talofibular joint, bilaterally and there was pain 
on weight bearing, particularly on propulsion of gait.  Pain 
on palpation of the plantar fascia in both feet was also 
noted.  No discrete heel pain was reported.  There was no 
evidence of edema or muscle weakness in the feet and no 
abnormalities in the veteran's gait were noted.  The 
veteran's posture on standing and squatting was normal and he 
was able to walk on his toes and heels.  There were no 
functional limitations on walking or standing.  No vascular 
or skin changes were reported.  Diffuse callosities were 
noted on the plantar aspects of both feet under the 2nd 
through the 4th metatarsal head areas.  There was a flexible 
hammer toe deformity of the 2nd digit of the left foot.  On 
weight bearing the Achilles tendons were in the rectus 
position as on non-weight bearing.  There was no pain on 
palpation of the Achilles tendons.  

The left rear foot was in a slightly valgus position while 
the right rearfoot was in a rectus position.  The talus, 
especially on the left, became more prominent on weight 
bearing.  There was slight forefoot abduction present 
bilaterally.  There was no hallux valgus in either foot nor 
was there any limitation of motion in the metatarsal joints.  

X-rays revealed the presence of an accessory bone off the 
cuboid bilaterally and there was evidence of spurring on the 
talus of the left foot.  There was no evidence of joint 
fusion and the joint spaces were all well preserved in the 
forefoot and midfoot regions.  A CT scan of the feet did not 
reveal any effusions or evidence of tarsal coalitions. The 
diagnoses included bilateral plantar fasciitis, probable 
neuroma of the 2nd interspace bilaterally, and bilateral pes 
planus deformity.  

VA clinical records reflect periodic treatment during the 
period from 1997 through 2002 for bilateral foot pain, 
numbness in the toes and blisters.  The veteran's foot 
symptoms were treated with inserts, message, physical 
therapy, and injections.  A March 1999 x-ray revealed mild 
hallux valgus deformity and hammertoe deformity of the right 
5th toe.  There was also mild hammertoe deformity of the left 
4th and 5th left toes with the joint spaces maintained.  
Bilateral pes planus was also noted.  A study of August 1999 
revealed a small right heel spur.  

A magnetic resonance imaging study (MRI) of the right foot 
conducted in December 1999 revealed findings compatible with 
a fibrous coalition of the calcaneonavicular joint.  In 
August 2001 there were lesions on the medial aspect of the 
1st metatarsal bilaterally with pronation of both feet.  
Decreased calcaneal inclination was noted on x-ray.  In April 
2002 the diagnoses were heel spur formation and plantar 
fasciitis, greater on the left foot than the right.  

On VA examination conducted in June 2002 the veteran 
complained of pain in both feet to include the medial arches 
and the Achilles tendons.  He also reported fatigability and 
a lack of endurance in the feet.  His only current treatment 
was the use of orthotic devices in his shoes.  He said that 
these did not help his foot pain.  

On evaluation it was noted that the veteran's vascular status 
was intact.  It was reported that sensation was normal and 
there was no pain in the intermetatarsal space between the 
left 2nd and 3rd toes.  Early hammertoe deformities were 
reported in the 2nd and 3rd toes of the right foot with 
plantar flexion noted in the metatarsal head area.  There was 
a lesion noted under the 2nd metatarsal area on the right 
foot, as well as an adductovarus deformity noted on the 5th 
toe.  

On the left foot there was a hammertoe deformity of the 2nd 
toe with an adductovarus deformity noted on the 5th toe.  No 
plantar callosities were noted on the left foot and there 
were no areas of tenderness underneath the forefoot 
metatarsal area.  Pain on palpation of the left foot was 
reported, but no pain on palpation of the calcaneus.  There 
was a tight and somewhat tender plantar fascia band on the 
left foot.  Tenderness was noted on palpation of the Achilles 
tendon about 3 centimeters proximal to the calcaneal 
insertion.  There was pain to palpation of the medial band of 
the plantar fascia and mild tenderness was noted in medial 
tubercle area and in the same area of the Achilles tendon.  

Muscle power was normal, as was range of motion in all toes 
and in the metatarsal joint areas.  There was no evidence of 
bunion deformity.  It was noted that there was no bowing of 
the Achilles tendons on weight bearing and the calcaneus were 
not in a valgus position.  Gait analysis showed normal heel 
strikes.  There was some mild subtalar joint pronation on 
gait with normal propulsion.  There was no evidence of any 
rupture of the posterior tibial tendon and there was no 
splaying noted of the forefoot, bilaterally.  

X-rays of the right foot revealed some retrocalcaneal 
spurring on the posterior aspect of the calcaneus.  There 
were some small osteophytic changes noted on the dorsal 
aspect of the left talus and a small retrocalcaneal spur at 
the Achilles tendon insertion on the posterior aspect of the 
calcaneus.  The calcaneal inclination angles on weight 
bearing were approximately 13 degrees, bilaterally.  There 
was no evidence of osseous fusion between the talonavicular 
or talocalcaneal or calcaneal cuboid articulations.

The diagnosis was gastroc soleus equinus and mild plantar 
fasciitis of both feet, somewhat greater in the right foot.  
There was a mild pronotary component on gait analysis with no 
further indications of osseous coalition on the x-rays.  

                                                        II.  
Legal Analysis.  

Disability evaluations are determined by the application of a 
schedule of ratings that are based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The veteran's service-connected bilateral pes planus is 
specifically evaluated under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5276.  

Under the provisions of this diagnostic code, a 30 percent 
evaluation is assigned for bilateral pes planus if severe, 
with objective evidence of marked deformity (pronation, 
abduction, etc), accentuated pain on manipulation and use, 
indications of swelling on use, with characteristic 
callosities.  A 50 percent evaluation is assigned for 
pronounced bilateral pes planus, with marked pronation, 
extreme tenderness of the plantar surface of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, and not improved by orthopedic shoes or 
appliances.  

The record indicates that the veteran has only mild pronatary 
defect rather than the marked defect contemplated for a 50 
percent evaluation.  While a 50 percent evaluation 
contemplates marked tenderness, his tenderness has been 
described as mild.  The veteran has only 13 degrees of 
calcaneal inclination thus showing that he does not have 
marked inward displacement.  No foot deformity has been 
described as more than mild.  Additionally, there have been 
no findings of spasm of the tendo Achilles on manipulation.  
Therefore the Board finds that the veteran does not have 
symptoms suggestive of pronounced pes planus, and that the 
evidence is against an increased rating for that disability.  


ORDER

An evaluation in excess of 30 percent for bilateral pes 
planus is denied.  



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

